Citation Nr: 0636183	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss disability, to include on an 
extraschedular basis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

By a rating action in October 2003, the RO granted the 
veteran's claim for service connection for left ear hearing 
disability and assigned a noncompensable rating, effective on 
June 19, 2003.  

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  

In December 2005, the Board of Veterans' Appeals (Board) 
granted service connection for a right ear hearing 
disability.  

In February 2006, the Appeals Management Center (AMC) in 
Washington, D.C., assigned a noncompensable rating for the 
service-connected bilateral hearing loss disability, 
effective on June 19, 2003.  

In December 2005, the Board remanded the issue of an initial 
compensable rating for left ear hearing loss disability, 
noting that the veteran had requested extraschedular 
consideration.  

Following the requested development, AMC confirmed and 
continued the initial noncompensable evaluation for left ear 
hearing loss disability, effective on June 19, 2003.  AMC 
also declined to refer the matter for extraschedular 
consideration.  

In October 2006, the veteran's representative raised 
contentions to the effect that a 10 percent rating is 
warranted for multiple service-connected disabilities under 
38 C.F.R. § 3.324 (2006).  

A claim for a 10 percent rating under the provisions of 38 
C.F.R § 3.324 has not been certified to the Board on appeal 
or developed for the purpose of appellate review.  Therefore, 
this matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected bilateral hearing disability is not 
shown to be manifested by worse than Level III hearing 
impairment in his right ear or Level II hearing impairment on 
the left.  

2.  The service-connected hearing disability picture is not 
shown to be exceptional or unusual as to render impractical 
the application of the regular rating criteria in this case.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing disability 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 including Diagnostic 
Code 6100 (2006).  

2.  The criteria for referral of the claim to Under Secretary 
for Benefits or the VA Director, Compensation and Pension 
Service for extraschedular consideration have not been met.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for an initial compensable evaluation for his service-
connected hearing loss disability  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In a letter, dated in April 2004, AMC in Washington, D.C., 
informed the veteran that in order to establish an increased 
rating for his service-connected hearing loss disability, the 
evidence had to show that such disability had gotten worse.  
AMC requested supporting medical records, preferably dated 
during the preceding 12 months.

AMC notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, AMC stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

AMC told the veteran where to send the information/evidence 
and set forth time frames for doing so, as well as the 
potential consequences for failing to do so.  It also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In April 2004, the veteran received such notification.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Moreover, during a September 2005 hearing at the RO before 
the undersigned Veterans Law Judge, the veteran and his 
representative evinced a clear understanding of the 
information and evidence necessary to support his claim for 
increase.  

Given the efforts by VA to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim of service connection 
for an increased rating for bilateral hearing loss 
disability.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

A.  Schedular Criteria

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  

These criteria establish eleven levels of auditory acuity, 
from Level I for lesser degrees of hearing impairment through 
Level XI for greater degrees of hearing impairment.  A level 
of auditory acuity is determined for each ear, and then those 
levels are combined to give an overall level of hearing 
impairment.  38 C.F.R. § 4.85.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

Together, the decisions on appeal granted the veteran's claim 
of service connection for bilateral hearing loss disability.  
The resulting noncompensable evaluation was an initial rating 
award, effective June 19, 2003.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Since the veteran filed his initial claim of service 
connection for hearing loss disability, he has undergone 
three audiologic examinations.  

In September 2003 and January 2004, during audiologic testing 
by VA and the Transpiration Security Administration, 
respectively, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
55
60
LEFT
NA
15
15
45
75

During the VA examination, speech audiometry revealed speech 
recognition ability of 96 percent, bilaterally.  

During audiologic testing by VA in April 2006, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
30
60
75
LEFT
NA
30
25
55
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 84 percent in the left ear.  

In any event, the foregoing reports show that the veteran has 
a puretone threshold average in the conversational voice 
range of no worse than 49 decibels in either ear.  They also 
show that the percentage of speech discrimination is no worse 
than 76 percent in the right ear and no worse than 84 percent 
in the left ear.  

Although the veteran has been issued hearing aids, the 
audiologic test results translate to no worse than Level III 
hearing impairment in his right ear and no worse than Level 
II hearing impairment in his left ear.  

That level of impairment is contemplated by the schedular 
criteria associated with the currently assigned 
noncompensable evaluation.  

Accordingly, an increased initial rating for the service-
connected bilateral hearing disability is not warranted, 
given the application of these criteria.  In arriving at this 
decision, the Board finds no basis to invoke the principle of 
staged ratings.  


B.  Extraschedular Consideration

The veteran asserts that he recently was refused employment 
due to his hearing disability.  Accordingly, he maintains 
that his claim merits extraschedular consideration.  

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the VA Under Secretary for Benefits 
or the VA Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  

The governing norm is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

First, the Board finds that any impairment of his ability to 
work as a screener with Transportation Security 
Administration in and of itself cannot constitute marked 
interference with employment in this case.  

Next, the service-connected hearing impairment alone is not 
shown to have required frequent hospitalization as would call 
into question the applying of the regular rating criteria in 
this case.  

It must be emphasized that the disability ratings represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

In light of the foregoing, the Board finds that the veteran's 
hearing loss disability does not show such an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards in rating that 
disability.  38 C.F.R. § 3.321(b)(1) (2003).  

Accordingly, the Board finds no basis to refer this case to 
the VA Under Secretary for Benefits or the VA Director, 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  



ORDER

An initial compensable rating for the service-connected 
bilateral hearing disability, to include on a extraschedular 
basis, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


